Exhibit 10.10(e)

Execution Version

INCREMENTAL FACILITY AMENDMENT, dated as of March 27, 2017 (this “Amendment”),
to the Credit Agreement dated as of October 27, 2014, among 1011778 B.C.
UNLIMITED LIABILITY COMPANY, an unlimited liability company organized under the
laws of British Columbia (the “Parent Borrower”), NEW RED FINANCE, INC., a
Delaware corporation (the “Subsidiary Borrower” and together with the Parent
Borrower, the “Borrowers”), 1013421 B.C. UNLIMITED LIABILITY COMPANY, an
unlimited liability company organized under the laws of British Columbia
(“Holdings”), the other Guarantors party hereto, JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent, Collateral Agent and Swing Line Lender and
each L/C Issuer and lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) (as amended by Amendment No. 1, dated as
of May 22, 2015, Amendment No. 2, dated as of February 17, 2017 and as further
amended, restated, modified and supplemented from time to time, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may obtain Incremental Revolving Credit Commitments and/or Incremental
Term Loans by entering into one or more Incremental Facility Amendments with
Additional Lenders;

WHEREAS, pursuant to Section 2.14(d) of the Credit Agreement, an Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of Section 2.14 of
the Credit Agreement;

WHEREAS, JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, Morgan Stanley
Senior Funding, Inc. and RBC Capital Markets1 are acting as joint lead arrangers
and joint lead bookrunners (in such capacities, the “Additional Term B-3
Arrangers”) and Coöperatieve Rabobank U.A., New York Branch, Fifth Third Bank
and HSBC Securities (USA) Inc. are acting as co-documentation agents (in such
capacity, the “Additional Term B-3 Co-Documentation Agents”), in each case, in
connection with the Incremental Term Loans made pursuant to this Amendment (such
Incremental Term Loans, the “Additional Term B-3 Loans”)

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.    Additional Term B-3 Loans and Amendments to Credit Agreement.

(a)    Each Lender listed on Exhibit A (each an “Additional Term B-3 Lender”)
hereby commits to fund in Dollars an Additional Term B-3 Loan in the principal
amount set forth opposite such Additional Term B-3 Lender’s name on Exhibit A in
a single drawing on the First Incremental Facility Closing Date (as defined
below) on the terms and subject to the conditions set forth herein (such
Additional Term B-3 Lender’s Commitment, an “Additional Term B-3

 

1 

RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.”



--------------------------------------------------------------------------------

Commitment”).    The Additional Term B-3 Loans shall be identical to the Term
B-3 Loans funded on the Amendment No. 2 Effective Date (the “Initial Term B-3
Loans”), except that the Additional Term B-3 Loans shall accrue interest from
the First Incremental Facility Closing Date, and shall form part of the same
Class of Term Loans as such Initial Term B-3 Loans and, from and after the First
Incremental Facility Closing Date, all references to “Term B-3 Loans” in the
Credit Agreement shall, unless the context plainly requires otherwise, include
the Additional Term B-3 Loans. The Additional Term B Loans shall initially be
funded as a pro rata increase in each then outstanding Borrowing of Initial Term
B-3 Loans on the First Incremental Facility Closing Date.

(b)    From and after the First Incremental Facility Closing Date, the amount of
each required repayment of Term B-3 Loans pursuant to Section 2.07(a)(i) of the
Credit Agreement shall be increased in the same proportion as (i) the aggregate
principal amount of the Term B-3 Loans (including Initial Term B-3 Loans and
Additional Term B-3 Loans) outstanding immediately following the funding of the
Additional Term B-3 Loans on the First Incremental Facility Closing Date bears
to (ii) the amount of the Initial Term B-3 Loans outstanding immediately prior
to the funding of the Additional Term B-3 Loans on the First Incremental
Facility Closing Date.

(c)    The proceeds of the Additional Term B-3 Loans will be used, together with
cash on hand solely (x) to directly or indirectly acquire (the “First
Incremental Facility Acquisition”) Popeyes Louisiana Kitchen, Inc. (the
“Target”) pursuant to that certain agreement and plan of merger, dated as of
February 21, 2017 (the “First Incremental Facility Acquisition Agreement”), by
and among Restaurant Brands International Inc., Restaurant Brands Holding
Corporation, Orange, Inc. and the Target, (y) to repay all outstanding debt of
the Target under its or its subsidiaries’ Amended and Restated Credit Agreement,
dated as of January 22, 2016 (the “First Incremental Facility Refinancing”) and
(z) to pay the fees and expenses incurred in connection with the foregoing
(clauses (x), (y) and (z), collectively, the “First Incremental Facility
Transactions”).

Section 2.    Representations and Warranties. The Borrowers hereby represent and
warrant that as of the First Incremental Facility Closing Date (as defined
below), after giving effect to this Amendment, the representations and
warranties of the Borrowers and each other Loan Party contained in the Credit
Agreement or in the other Loan Documents are true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, such
representations and warranties were true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

Section 3.    Effectiveness. This Amendment shall become effective on the date
(such date, the “First Incremental Facility Closing Date”) that the following
conditions have been satisfied:

(i)    The Administrative Agent shall have received executed signature pages
hereto from each Loan Party and each Additional Term B-3 Lender listed on
Exhibit A;

 

-2-



--------------------------------------------------------------------------------

(ii)    The First Incremental Facility Acquisition shall have been consummated,
or substantially simultaneously with the initial borrowing of the Additional
Term B-3 Loans, shall be consummated, in all material respects in accordance
with the terms of the First Incremental Facility Acquisition Agreement, without
giving effect to any amendments, consents or waivers by the Parent Borrower or
any of its subsidiaries that are materially adverse to the Lenders or the
Additional Term B-3 Arrangers, without the prior consent of the Additional Term
B-3 Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood that (a) any reduction in the purchase price
of, or consideration for, the First Incremental Facility Acquisition is not
material and adverse to the interests of the Lenders or the Additional Term B-3
Arrangers, but any reduction in the cash consideration in excess of 15% shall be
applied to reduce the amount of the Additional Term B-3 Loans from the amount
set forth on Exhibit A on a Dollar for Dollar basis and (b) any amendment to the
definition of “Material Adverse Effect” set forth in the First Incremental
Facility Acquisition Agreement is materially adverse to the interests of the
Lenders and the Additional Term B-3 Arrangers);

(iii)    The First Incremental Facility Refinancing shall have been consummated,
or substantially simultaneously with the initial borrowing of the Additional
Term B-3 Loans, shall be consummated;

(iv)    Since December 28, 2015, there has not been any change, effect, event,
occurrence or fact that has had or would reasonably be expected to have a
Material Adverse Effect (as defined in the First Incremental Facility
Acquisition Agreement);

(v)    (x) The representations made by the Target in the First Incremental
Facility Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Parent Borrower or its Affiliates have the right
to terminate their obligations under the First Incremental Facility Acquisition
Agreement or to decline to consummate the First Incremental Facility Acquisition
as a result of a breach of such representations in the First Incremental
Facility Acquisition Agreement shall be true and correct in all material
respects on and as of the First Incremental Facility Closing Date and (y) the
Specified Representations (with modifications to the representation in
(i) Section 5.15 of the Credit Agreement, so that such representation and
warranty is also made on the First Incremental Facility Closing Date immediately
after giving effect to the First Incremental Facility Transactions and
(ii) Section 5.18 of the Credit Agreement so that such representation and
warranty also refers to the use of proceeds of the Additional Term B-3 Loans on
the First Incremental Facility Closing Date (as described in Section 1 hereof))
shall be true and correct in all material respects on and as of the First
Incremental Facility Closing Date;

(vi)    The Administrative Agent and the Additional Term B-3 Arrangers shall
have received at least 2 Business Days prior to the First Incremental Facility
Closing Date all documentation and other information about the Borrowers, the
Guarantors and the Acquired Loan Parties (as defined below) as has been
reasonably requested in writing

 

-3-



--------------------------------------------------------------------------------

at least 10 Business Days prior to the First Incremental Facility Closing Date
by the Administrative Agent or the Additional Term B-3 Arrangers that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act;

(vii)    With respect to Target and each of its Subsidiaries that are required
to become Loan Parties pursuant to the terms of the Loan Documents (the
“Acquired Loan Parties”), the Administrative Agent shall have received each
Collateral Document set forth on Exhibit B required to be executed on the First
Incremental Facility Closing Date as indicated on such schedule, duly executed
by each Acquired Loan Party thereto, together with (except as provided in such
Collateral Documents):

(A)    certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank;

(B)    evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement with respect to the Acquired
Loan Parties shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent and Collateral Agent;
and

(C)    evidence that all insurance required to be maintained by the Acquired
Loan Parties pursuant to the Loan Documents has been obtained and is in effect
and that the Administrative Agent and Collateral Agent has been named as loss
payee and additional insured under each United States insurance policy with
respect to such insurance as to which the Administrative Agent shall have
requested to be so named;

; provided that to the extent any security interest in any Collateral of, or
relating to, the Acquired Loan Parties is not or cannot be provided and/or
perfected on the First Incremental Facility Closing Date (other than the pledge
and perfection of the security interest in the equity interests of Target and
each of its direct wholly-owned U.S. and Canadian subsidiaries (in the case of
the Target’s subsidiaries, solely to the extent received by the Parent Borrower
or any of its subsidiaries, so long as the Parent Borrower has used commercially
reasonable efforts to obtain such equity interests) and other assets pursuant to
which a lien may be perfected by the filing of a financing statement under the
Uniform Commercial Code or the PPSA) after the Parent Borrower’s use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition precedent to the availability of the Additional
Term B-3 Loans on the First Incremental Facility Closing Date, but instead shall
be required to be delivered after the First Incremental Facility Closing Date
pursuant to arrangements and timing to be mutually agreed by the Administrative
Agent and the Borrowers acting reasonably and in any event within the period
specified therefor in the Credit Agreement);

 

-4-



--------------------------------------------------------------------------------

(viii)    The Administrative Agent shall have received (i) a copy of the
Organization Documents, as in effect as of the date hereof, of each Loan Party,
certified, if applicable, as of a recent date by the Secretary of State or
similar Governmental Authority of the state or jurisdiction of its organization,
and a certificate as to the good standing (where relevant) of each Loan Party as
of a recent date, from such Secretary of State or similar Governmental Authority
(or, other than with respect to the Acquired Loan Parties, a certification from
each Loan Party that there have been no changes to the Organization Documents,
including all amendments thereto, that were delivered to the Administrative
Agent prior to the First Incremental Facility Closing Date);

(ix)    The Administrative Agent shall have received favorable legal opinions
from each of (A) Kirkland & Ellis LLP, New York counsel to the Loan Parties,
(B) Lawson Lundell LLP, British Columbia counsel to the Loan Parties,
(C) Greenberg Traurig P.A., Florida counsel to the Loan Parties, (D) Dorsey &
Whitney LLP, Minnesota counsel to the Loan Parties and (E) Davies, Ward,
Phillips & Vineberg LLP, Ontario and Québec counsel to the Loan Parties, in each
case covering such matters as the Administrative Agent may reasonably request
and otherwise reasonably satisfactory to the Administrative Agent;

(x)    The Administrative Agent shall have received a certificate attesting to
the Solvency of the Parent Borrower and its Subsidiaries (on a consolidated
basis) on the First Incremental Facility Closing Date after giving effect to the
First Incremental Facility Transactions, from the Parent Borrower’s chief
financial officer or other officer with equivalent duties;

(xi)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrowers dated the First Incremental Facility
Closing Date certifying as to the conditions set forth in Section 3(iv) and 3(v)
hereof (in the case of clause (v)(x), to the knowledge of such Responsible
Officer based solely on his or her review of the certificate delivered by Target
under clause (viii) to Annex I of the First Incremental Facility Acquisition
Agreement);

(xii)    The Administrative Agent shall have received a Committed Loan Notice in
respect of the Additional Term B-3 Loans as required by Section 2.02 of the
Credit Agreement; provided that such Committed Loan Notice shall be conditioned
on the consummation of the First Incremental Facility Acquisition substantially
simultaneously with the initial borrowing of the Additional Term B-3 Loans;

(xiii)    The Additional Term B-3 Arrangers shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Parent Borrower (or any direct or indirect parent thereof) as of
and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the First
Incremental Facility Closing Date (or 90 days in case such four-fiscal quarter
period is the end of the Parent Borrower’s or the Target’s fiscal year),
prepared after giving effect to the First Incremental Facility Transactions as
if the First Incremental Facility Transactions had occurred as of such date (in
the case of such balance sheet) or at the beginning of such period (in the case
of such statement of income);

 

-5-



--------------------------------------------------------------------------------

(xiv)    The Additional Term B-3 Arrangers shall have received (a) audited
consolidated balance sheets of the Parent Borrower (or any direct or indirect
parent thereof) and the Target and related statements of income, changes in
equity and cash flows of the Parent Borrower (or any direct or indirect parent
thereof) and the Target for the three most recently completed fiscal years ended
at least 90 days before the First Incremental Facility Closing Date and
(b) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of the Parent Borrower (or any direct or
indirect parent thereof) and the Target for each of the first three subsequent
fiscal quarters after the date of the most recent financial statements delivered
pursuant to clause (a) above and ended at least 45 days before the First
Incremental Facility Closing Date; provided that the filing of the required
financial statements on form 10-K and form 10-Q within such time periods by the
Parent Borrower (or any direct or indirect parent thereof) or the Target will
satisfy the requirements of this paragraph; and

(xv)    (x) The Administrative Agent, Additional Term B-3 Arrangers and the
Additional Term B-3 Co-Documentation Agents shall have received the fees in the
amounts previously agreed in writing to be received on the First Incremental
Facility Closing Date, and all reasonable and documented out-of-pocket expenses
required to be paid or reimbursed under Section 10.04 of the Credit Agreement
(to the extent invoiced at least three Business Days prior to the First
Incremental Facility Closing Date), (y) if the First Incremental Facility
Closing Date occurs after April 2, 2017 (such date, the “Trigger Date”), the
Administrative Agent shall have received, for the account of each Additional
Term B-3 Lender, a ticking fee (the “Ticking Fee”) for the period from and
including the Trigger Date to but excluding the First Incremental Facility
Closing Date, calculated at a per annum rate (based on a year of 360 days and
the actual number of days expired) equal to the Applicable Ticking Fee Rate (as
defined below) on the Additional Term B-3 Commitment of such Additional Term B-3
Lender. The “Applicable Ticking Fee Rate” means (x) from and including the
Trigger Date to but excluding the 30th day after the Trigger Date, a per annum
rate equal to 1.125% and (y) from and including the 30th day after the Trigger
Date to but excluding the 60th day after the Trigger Date, a per annum rate
equal to 2.25% and (z) from and after the 60th day after the Trigger Date, a per
annum rate equal to 3.25% and (z) the Administrative Agent shall have received,
for the account of each Additional Term B-3 Lender on the First Incremental
Facility Closing Date, an upfront fee equal to 0.25% of the Additional Term B-3
Loans of such Additional Term B-3 Lender outstanding immediately after giving
effect to this Amendment and the funding of all Additional Term B-3 Loans
pursuant to the Additional Term B-3 Commitment (it being understood that, if the
First Incremental Facility Closing Date does not occur, no fees shall be payable
pursuant to this clause (xv)).

Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.

 

-6-



--------------------------------------------------------------------------------

Section 5.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 6.    Effect of Amendment. This Amendment shall constitute an
“Incremental Facility Amendment” for all purposes of the Credit Agreement and
the other Loan Documents and the Additional Term B-3 Loans shall constitute
“Incremental Term Loans” and “Term B-3 Loans” for all purposes of the Credit
Agreement and the other Loan Documents. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document. Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect and each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the grant of its Liens on the
Collateral made by it pursuant to the Security Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement, including
without limitation for purposes of Sections 10.14, 10.15 and 10.17 thereof, and
from and after the First Incremental Facility Closing Date, all references to
the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as amended by this Amendment. Each of the Loan
Parties hereby consents to this Amendment and confirms that all obligations of
such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Credit Agreement as amended hereby. The
Additional Term B-3 Arrangers shall be entitled to all rights, privileges and
immunities provided to the “Lead Arrangers” in the Credit Agreement and the
other Loan Documents and the Additional Term B-3 Co-Documentation Agents shall
be entitled to all rights, privileges and immunities provided to the
“Documentation Agents” in the Credit Agreement and the other Loan Documents.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

1011778 B.C. UNLIMITED LIABILITY COMPANY, as the Parent Borrower By:  
                                                                               
                    Name:   Title: NEW RED FINANCE, INC., as the Subsidiary
Borrower By:  

 

  Name:   Title: 1013421 B.C. UNLIMITED LIABILITY COMPANY, as Holdings By:  

 

  Name:   Title: [GUARANTORS] By:  

 

  Name:   Title:

 

[Signature Page to 1011778 B.C. Unlimited Liability Company Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:                                        
                                                              Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Additional Term B-3 Lender

By:  

 

  Name:   Title:

 

[Signature Page to 1011778 B.C. Unlimited Liability Company Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

TO INCREMENTAL FACILITY AMENDMENT

 

Additional Term B-3 Lender

   Additional Term B-3 Commitment   J.P. Morgan Chase Bank N.A.    $
1,300,000,000.00     

 

 

 

Total:

   $ 1,300,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

TO INCREMENTAL FACILITY AMENDMENT

Collateral Documents

 

1. Guaranty Supplement

 

2. U.S. Security Agreement Supplement

 

3. Canadian Security Agreement Supplement

 

4. Security Agreement Supplement for U.S. Copyrights

 

5. Security Agreement Supplement for U.S. Trademarks

 

6. Security Agreement Supplement for Canadian Trademarks

 

7. Supplement to the First Lien Intercreditor Agreement

 

8. Acknowledgment of Intercreditor Agreement